TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-000275-CV



                                  Carnel Denmon, Appellants

                                                 v.

                             Demetras Michelle Denmon, Appellee


       FROM THE DISTRICT COURT OF LEE COUNTY, 335TH JUDICIAL DISTRICT
        NO. 14,913, HONORABLE REVA TOWSLEE CORBETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to render judgment, explaining that they have

settled their dispute. A copy of the parties’ settlement agreement has been filed with the Clerk of

this Court, and the agreement includes a statement that “the parties agree that the Court of Appeals

shall remand this cause to the 335th Judicial District of Lee County, Texas for entry of a new

Final Decree of Divorce in conformity with the terms of this Mediated Settlement Agreement.”

We grant the parties’ motion to the extent that we set aside the district court’s judgment without

regard to the merits and remand this case to the trial court for rendition of judgment in accordance

with the parties’ agreement. See Tex. R. App. P. 42.1(a)(2)(B).
                                           __________________________________________

                                           Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Vacated and Remanded

Filed: December 9, 2014




                                                2